           Case 1:20-cv-02000-DLC Document 7 Filed 05/27/20 Page 1 of 2

Sheehan & Associates, P.C.                         505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                      tel. 516.303.0552     fax 516.234.7800

                                                             May 27, 2020
 Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                        Re: 1:20-cv-02000-DLC
                                                            Spitzer v. Celestial Seasonings, Inc.
Dear District Judge Cote:

        This office represents the plaintiff. In accordance with your Honor's Individual Practices
in Civil Cases, plaintiff, jointly and with consent of defendant, requests an adjournment of the
conference scheduled for Friday, May 29, 2020 and the submission at that time of the proposed
schedule for any motions and discovery.

         Plaintiff regrets that this request for an adjournment was not filed four days prior to the
conference of Friday, May 29, 2020. The reason for the requested adjournment and why it is filed
today is because plaintiff received the executed waiver from defendant today, May 27, 2020,
setting defendant’s answer or responsive pleading due on July 27, 2020. Defendant has consented
to this request. The parties propose that the conference be adjourned until defendant’s answer or
responsive pleading is due, and suggest Friday, July 31, 2020 at 2:00 PM or the following Friday.
Thank you.

                                                             Respectfully submitted,

                                                             /s/Spencer Sheehan
                                                             Spencer Sheehan
          Case 1:20-cv-02000-DLC Document 7 Filed 05/27/20 Page 2 of 2




                                       Certificate of Service

I certify that on May 27, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
